Case 1:20-cv-00860-GBD Document 47

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENNYKATZ, :
Plaintiff,
-against-
EXPERIAN INFORMATION SOLUTIONS, INC.; :
Defendant. :
ene ee eee eee eee eee ee eee eee ee eee X

GEORGE B. DANIELS, United States District Judge:

Filed 12/10/20 Page 1of 1

  

ORDER
20 Civ. 860 (GBD)

This Court having been advised that Plaintiff and Defendant Experian Information

Solutions, Inc. have reached agreement on all issues in this matter, the Clerk of Court is hereby

ORDERED to close the above-captioned action, without prejudice to restoring the action to this

Court’s docket if an application to restore is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: December 10, 2020
New York, New York

SO ORDERED.

Lacar B Doirnak

GOR B. DANIELS
ited States District Judge

 

 

 
